Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



1. Claims  1-10 are pending. 	


Claims 1-10 read on a method for inducing in-vitro amplification of CD8+ T cells and functional CD8+ cell subpopulation thereof comprising adding one or more toll-like receptor agonist into a culture system are under consideration  the instant application.

2. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1-10  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200087625 or US Patent Application 20200248140 in view of US Patent Application 20060205069 and US Patent Application 20170114321

US Patent Application ‘625 teaches a method of culturing and amplification CD8+ T cells comprising culturing said cells in the culture medium in the presence of Toll-like receptor agonist, TLR7  for example ( see entire document, paragraph 0068 in particular).

US Patent Application ‘140  teaches a method of culturing and amplification CD8+ T cells comprising culturing said cells in the culture medium in the presence of Toll-like receptor agonist TLR4 ( see entire document, paragraphs 0011, 0041 in particular).



US Patent Application’069 teaches a method  of culturing and amplification CD8+ T cells comprising culturing said cells in the culture medium in the presence of anti-CD3, anti-CD28 antibody attaches to the beads and various cytokines,  IL-2 for example. ( see entire document, paragraphs 0011,0033,0072 in particular).

US Patent Application’321 teaches a method  of culturing and amplification CD8+ T cells comprising culturing said cells in the culture medium in the presence of anti-CD3, anti-CD28 antibody attaches to the beads and various cytokines,  IL-2 for example. ( see entire document, paragraphs 0008, 0010, 0077, 0149  in particular).


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to  add anti-CD3, anti-CD28 antibody attaches to the beads and various cytokines to the culture medium in the method for inducing in vitro amplification of CD8+ T cells taught by US Patent Application ‘625 and US Patent Application ‘140  with a reasonable expectation of success because the prior art taught that each of said compositions can be used for inducing in vitro amplification of CD8+T cells.

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 

Claims  3, 5, 7, 10 are  included because it would be conventional and within the skill of the art to : (i) determine an optimal TLR agonist to be used  or  (ii)  determine an  effective means and sequence of adding TLR agonist and anti-CD3,anti-CD28 antibody ; or (iii) determine the optimum sources and means of obtaining CD8+ T ceels. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215,

In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


5. No claim is allowed


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644